We think that the Court of Common Pleas had no power to render a judgment for $6,500, on June 13, 1907.
Section 5034, Revised Statutes, provides “that when the action is for money only, there shall be endorsed on the writ the amount to be stated in the precipe for which with interest judgment will be taken if the defendant fails to answer, and if he fails to appear judgment shall not be rendered for a larger amount and the costs. ’ ’
In this case the amount 'endorsed on the summons w-as $5,900. The court was without jurisdiction to render judgment for an amount greater than was endorsed on the .summons (35 O. S., 107); and this could not be cured by an offer to remit.
The action of the. court, in setting this judgment aside at a subsequent term was right.